Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: claims 1-20 are considered allowable since when reading the claims in light of the specification, none of the references of record either alone or in combination fairly disclose or suggest the combination of limitations specified in the Amended independent claims, including at least:

From amended claim 1
	receiving a matrix multiplication (MM) directed-acyclic graph (DAG) data structure
constructed to model computations of the RNN, the DAG having nodes and edges, with each node representing an MM and each edge representing a dependency between the MMs;

The closest prior art of record Elango US 20190278593A1 discusses determining a scheduling DAG for a series of operations of a neural network where nodes represent operations and variables. However, Elango does not indicate that the DAGs are composed of nodes in which each node represents a Matrix multiplication. Furthermore, Mehendale et al “Optimized Code Generation of Multiplication-free Linear Transforms” discusses scheduling and optimizing DAGs for matrix multiplication. However, the nodes correspond to addition and subtraction operations and not matrix multiplication operations in particular. Furthermore, Neubig et al “DyNet: The Dynamic Neural Network Toolkit” discusses a system which models a recurrent neural network as a directed acyclic graph. The nodes of the graph however, correspond to a wide array of functions that operate on input data and other variables including a list of edges. The nodes therefore do not represent matrix multiplication in particular. It would not have been obvious to one of ordinary skill in the art before the effective filing date to combine these references to teach at least the limitations above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1-20 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHNATHAN R GERMICK whose telephone number is (571)272-8363. The examiner can normally be reached on Monday-Friday 7:30 am – 4:00 pm (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kakali Chaki, can be reached at telephone number 5712723719. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/J.R.G./Examiner, Art Unit 2122                                                                                                                                                                                              
/ERIC NILSSON/Primary Examiner, Art Unit 2122